                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-00122-RJC-DSC


 KARISSA CURTIS, et al.,                         )
                                                 )
                  Plaintiffs,                    )
                                                 )                    ORDER
 v.                                              )
                                                 )
 AEI ENTERPRISE, INC., et al.,                   )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on “Motion for Stay of Proceedings” (document #

28) filed May 19, 2021. FOR GOOD CAUSE SHOWN, and it appearing to the Court that the

parties will be attending Mediation in this case on June 21, 2021, and with the consent of the

parties, the Motion is GRANTED. Proceedings in this case are STAYED until July 2, 2021.

Unless the case is otherwise settled, Defendants shall have until July 2, 2021 to file their Answer

or Responsive pleadings.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                      Signed: May 19, 2021
